Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA , except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
The cited limitations have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
 Since the claim limitations invoke 35 U.S.C. 112(f), the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

Claim(s)
Generic place holder “means”
Functional Language 
Interpretation from written description citations from PGPUB
14
A means for 
storing the computer program according
[0069 & 0072 The management module 20 may further comprises storage means 16, for example a Hard-Drive and/or a solid-state memory, for storing data and allowing the processing module 22 to read and/or write said data. The management module 20.
6-11 & 13
A management module for 
managing the time necessary for a scale
[0069 The management module 20 comprises a processing module 22, for example a module provided with at least one Central Processing Unit and a Random-Access Memory. The management module 20 may further comprises storage means 16, for example a Hard-Drive and/or a solid-state memory, for storing data and allowing the processing module 22 to read and/or write said data].

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in the claims than the abstract idea itself  (See MPEP 2106 (I)). These Claims are directed to an abstract idea, which have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S., 134 S. Ct. 2368 (2014)[hereinafter “Alice Corp.”] and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 56/826 U. S. (2012) [hereinafter “Mayo”].  The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as addressed below.  The 35 USC 101 analysis below is based on the guidance found in the Federal Register vol. 79, No. 241. pp. 74718-74733 (the “Guidance”).  The Guidance analysis is threefold and found in the flow chart shown at 74721 of the Guidance.  First, determine if the claim belongs to a valid statutory class (Step 1 of the Guidance).  Second, identify if the claim is directed to an abstract idea (Step 2A of the Guidance; Part/Step 1 of the Mayo Test).  Third, determine whether the claim contains something significantly more than the abstract idea (Step 2B of the Guidance; Part/Step 1 of the Mayo Test). 

Eligibility Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Claims 1-5, 14 & 15) and a machine (device of Claims 6-13)

Eligibility Step 2a: Whether a Claim is Directed to a Judicial Exception (MPEP 2106.04)
Step 2a is two prong analysis:
(1) Prong One Asks:  Does the claim recite an abstract idea?
Claims 1-8 & 10-14 recite an abstract idea that is subject to a judicial exception.  Claims 1-7 & 10-14 pertain to a judicial exception such as explained in MPEP 2106.04(a)(2)  Concepts The Courts Have Identified As Abstract Ideas.
MPEP 2106.04(a)(2)(III) "AN IDEA 'OF ITSELF'"
This exclusion has recently been reaffirmed by the Supreme Court in the Alice Corp. decision.  Recent Federal Circuit cases have further found that collecting information, analyzing it, and displaying certain results of the collection and analysis are directed to a composite of abstract ideas under step 2A of the guidance (Part/Step 1 of the Mayo test). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas--the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). In Electric Power Group, 
With regard to the instant case and as cited in MPEP 2106.04(a)(2)(III)(b) "AN IDEA 'OF ITSELF'"  the following similar cases to Applicant’s claimed invention are also directed to organizing, collecting, monitoring, comparing and analyzing data:
collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1947 (Fed. Cir. 2017);  
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739, 1739 (Fed. Cir. 2016);
creating an index, and using that index to search for and retrieve data, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1327, 121 USPQ2d 1928, 1936 (Fed. Cir. 2017);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350-51, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014);
And the additional non-precedential case cited in the Subject Matter Eligibility Guidance of court decisions dated March 14, 2018.
collecting, organizing and analyzing sensor data, TDE Petroleum Data Solutions v. AKM Enterprise, 555 Fed. Appx. 950 (Fed. Cir. 2016) 

MPEP 2106.04(a)(2)(IV). “MATHEMATICAL RELATIONSHIPS/FORMULAS”
The phrase "mathematical relationships/formulas" is used to describe mathematical concepts such as mathematical algorithms, mathematical relationships, mathematical formulas, and calculations. The courts have used the term "algorithm" to refer to both mathematical procedures and mathematical formulas, including:  procedures for converting data.  


identifying a concept relating to a mathematical relationship or formula as a judicial exception is Diamond v. Diehr, 450 U.S. 175, 209 USPQ 1 (1981). 
correlating data using existing information, manipulating the data using mathematical formulas, and organizing this information into a new form Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 111 USPQ2d 1717 (Fed. Cir. 2014); 
an algorithm for converting binary coded decimal to pure binary, Benson, 409 U.S. at 64, 175 USPQ at 674; 
a formula for computing an alarm limit, Flook, 437 U.S. at 585, 198 USPQ at 195; 
a mathematical formula for hedging, Bilski, 561 U.S. at 599, 95 USPQ2d at 1004-05. 
an algorithm for calculating parameters indicating an abnormal condition, In re Grams, 888 F.2d 835, 836, 12 USPQ2d 1824, 1825 (Fed. Cir. 1989);  
calculating the difference between local and average data values, In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982). 
 
Regarding Applicant's claimed invention:
Claim 1 is a process claim reciting the abstract steps of:
optimizing the time required for a scale to weigh each component in a set of said components in a production process (intended use without practical application)
obtaining a weighing tolerance for each component (abstract step of collecting and manipulating data)
determining a readability parameter of the scale for each component, based upon the weighing tolerance; (collecting and organizing data using comparison and mathematical correlation and computation).
configuring the scale according to the readability parameter before weighing the component (organizing data using comparison and mathematical correlation and computation).


Claim 6 is an apparatus claim reciting the abstract idea using generic elements for determining the direction and amplitude of a force applied to a system to:
A module for managing the time necessary for a scale, in a production process, to weigh a set of components and/or components (intended use without practical application).
obtain a weighing tolerance 
determine a readability parameter of the scale according to the weighing tolerance (collecting and organizing data using comparison and mathematical correlation and computation).
configuring the scale according to the readability parameter before weighing the component (organizing data using comparison and mathematical correlation and computation).


Dependent Method Claims 2-5 & 7-15 simply expand the abstract idea of Claim 1 and does not add significantly more by adding mathematical correlations and additional determinations to further the abstract concept. 
Claim 2. determining the readability parameter is further based upon a safety factor (data collection)
Claim 3. 	
determining an optimal readability parameter based upon the weighting tolerance and the safety factor (collecting and organizing data using comparison and mathematical correlation and computation). 
obtaining a set of readability values available for the scale; and if the optimal readability parameter is less than the highest readability value of the readability set (collecting and organizing data using comparison and mathematical correlation and computation). 
setting the readability parameter to the highest readability value for the scale that is less than or equal to the optimal readability parameter; or if the optimal readability parameter is greater than or equal to the highest readability value available for the scale (collecting and organizing data using comparison and mathematical correlation and computation).  
setting the readability parameter to the highest readability value for the scale. (organizing data using comparison and mathematical correlation and computation). 
Claim 4.  generating an error message, indicating that the scale is not accurate enough to weigh said component, if the optimal readability parameter is less than or equal to the smallest available readability value of the readability set (collecting and organizing data using comparison and mathematical correlation and computation).
Claim 5.  
obtaining an expected weight of said component; 
determining a tare parameter of the scale based on the expected weight 
configuring the scale, based on the tare parameter, before weighing said component  (data collection with intended use).
Claim 14. a program for implementation on a computer (data collection).
Claim 15.  the stored information is read therefrom and run by a processor (data collection with intended use).


Dependent Apparatus Claims 7-10 & 12-14 provide elements for providing mathematical correlations and additional determinations to further the abstract concept:
Claim 7.  to determine the readability parameter according to the weighting tolerance and a safety factor. (mathematical correlation) 
Claim 8. 
determining an optimal readability parameter based upon the weighting tolerance and the safety factor (collecting and organizing data using comparison and mathematical correlation and computation). 
obtaining a set of readability values available for the scale; and if the optimal readability parameter is less than the highest readability value of the readability set (collecting and organizing data using comparison and mathematical correlation and computation). 
setting the readability parameter to the highest readability value for the scale that is less than or equal to the optimal readability parameter; or if the optimal readability parameter is greater than or equal to the highest readability value available for the scale (collecting and organizing data using comparison and mathematical correlation and computation).  
Claim 9.   generate an error message, indicating that the scale is not accurate enough to weigh said component, if the optimal readability parameter is less than or equal to the smallest available readability value of the readability set (collecting and organizing data using comparison and mathematical correlation and computation).
Claim 10.  
obtaining an expected weight of said component; 
determining a tare parameter of the scale based on the expected weight 
configuring the scale, based on the tare parameter, before weighing said component  (data collection with intended use).
Claim 12 present information related to the production process, and/or a user interface adapted to allow an operator to enter, consult and/or modify information related to the production process (collecting and organizing data using comparison and mathematical correlation and computation).

(2) Prong Two Asks: Does the claim recite additional elements that integrate the judicial exception into a practical application?

Claims 1, 3-6, 8-11 & 13-14 cite concrete element of a scale which is not significantly more than generic devices for performing the abstract concepts of data collection.

Claim 12 cites the concrete element of a display which is an established device for display which performs an established function of data collection and arrangement.

Claims 6-11 & 13 cite the concrete element of a management module that is a software component for processing the abstract concept.  

Claims 14 & 15 cite the concrete element of a processor which is an established device for collection and computation of the abstract concept.

Claim 15 cites an element for storing which is a generic device for collection of the abstract concept.
 
The scales, processor, display and memory are cited at their highest level of established tools to perform their generic functions in support of the abstract concepts of data collection and mathematical correlation.
   
Eligibility Step 2B: Whether a Claim Amounts to Significantly More (MPEP 2106.05)
In the analysis of step 3 of the Guidance (Part/Step 2 of Mayo), the Claims when analyzed as a whole do not recite elements "significantly more" than just the abstract idea itself, and are comparable to items discussed in the cases mentioned above or are well-understood, routine, and conventional within the relevant art without providing elements or steps directed to the following guidance of significantly more:
2106.05(a)    Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
2106.05(b)    Particular Machine 
2106.05(c)    Particular Transformation
2106.05(d)    Well-Understood, Routine, Conventional Activity
2106.05(e)    Other Meaningful Limitations
2106.05(f)     Mere Instructions To Apply An Exception
2106.05(g)    Insignificant Extra-Solution Activity 
2106.05(h)    Field of Use and Technological Environment


Claims 1, 3-6, 8-11 & 13-14  cite concrete element of a scale which is not significantly more than generic devices for performing the abstract concepts of data collection.
The instant application is similar to the cases using generic sensors performing data collecting and processors performing analysis as cited in the cases TDE Petroleum Data Solutions v. AKM Enterprise and Electric Power Group, LLC v. Alstom.  The cases were determined by the courts as pre-solution data gathering steps for use in the abstract determination and are therefore not significantly more than the abstract concept. The steps and elements of a transducer performing ultrasonic measurement of a material and a processor to collect, compare and analyze the data are not significantly more than Well-Understood, Routine, Conventional Activity (see MPEP 2106.05(d)).

Claims 1-14 as a whole do not confine the claims to a particular useful application of the abstract idea, the claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea (see MPEP 2105.05(II)). 

Examiner recommends Applicant cite in Claims 1 & 6 a particular transformation of a device (e.g. component processing equipment) resulting from the abstract scale processing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 & 6 recite the term “a readability parameter”, which is unclear as to what value is required of the parameter to meet readability.  Examiner looks to the [PGPUB 0018] where it seems the readability parameter relates to the lowest level by which a weight can be read, and this can be typically expressed in the parameter of “grams”.

Claims 1 & 6 cite a step of “determining a readability parameter of the scale
according to the weighing tolerance”, which is unclear on how a readability parameter could be determined according to a tolerance.  Examiner looks to the specification [PGPUB 0030-0032 & 0053] where the readability parameter is selected based on fixed scale tolerance levels for the lowest and highest weight the sale can accurately measure weight. (Fig. 3 steps S220-S230 of Fig. 3)  

Claims 3, 4 & 8 cite the term “optimal readability parameter” where it is not clear what defines the level of “optimal” determining a readability parameter. Examiner looks to the specification [PGPUB ¶ 30], it appears the “optimal” readability parameter corresponds to the readability parameter that is a minimum value to reach the required tolerance. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pfau (US 20100191978; “Pfau”) in view of Hansen (US 20070193787; “Hansen”).

Claim 1. Pfau discloses a method for optimizing the time required for a scale to weigh each component in a set of said components in a production process [0018 preferably input on the use of scales in connection with a price labeling system since as a rule sequential products are weighed here which have weights differing substantially from one another in part], comprising the steps of: obtaining a weighing tolerance for each component [0018 The input of a nominal weight is in particular sensible in a checkweigher in which a plurality of sequential products should be weighed which have a weight among one another which is as identical as possible. A nominal weight range is, in contrast, preferably input on the use of scales in connection with a price labeling system since as a rule sequential products are weighed here which have weights differing substantially from one another in part, with the price in each case being determined in dependence on the weight determined] & [0042 If the scales parameterized in accordance with the invention are used as a checkweigher or in connection with a price labeling system, it is sensible--as already mentioned--to input a nominal weight range having an upper limit and a lower limit in the ; determining a readability parameter of the scale for each component, based upon the weighing tolerance [0060 (For each product before weighing) the product-specific data determined or input in the first step in accordance with the invention are repeated again. They are in this respect an article number which represents a product identification, a nominal weight, a conveying speed, a packaging or product length, a packaging or product length tolerance as well as a minimum weight and a maximum weight]; and configuring the scale according to the readability parameter before weighing the component [0043 The range between the lower limit reduced by a tolerance value and the upper limit increased by a tolerance value then represents a trust range which is related to the weight and which was taken into account within the framework of the parameterization and in which a proper operation of the scales is ensured].

Pfau does not explicitly disclose the components in a production process are ingredients in a set of said ingredients in a production process.  
Hansen teaches predetermined measuring tolerances of batch ingredients [0064 The establishment of the target weight interval may be subject to a number of considerations. The target weight interval may be fixed by setting a maximum weight that the target weight under no circumstances may exceed combined with a lower tolerance level. An alternative to this may be to establish a lower and a higher limit around a given specific weight. A second alternative is to specify a minimum weight that the target weight may under no circumstances be below].  Hansen further teaches batch ingredients in a set of said ingredients in a production process [0088 The multihead weigher may be divided into a number of completely separate product zones in which ]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hansen’s intended use of weight tolerance monitoring of ingredients combined in a production process as an additional production environment to use with Pfau’s weight tolerance monitoring of components of varying weights and scale adjustment process, because expanding the commercial viability of Pfau’s processing and scale adjustment to include batch mixing of various weights of ingredients improves the processing throughput throughout the industry of weighted product processing [Hansen 0004].

Claim 6. Pfau discloses a module (Fig. 1: control unit 4 software processing modules) [0071  Weighing belt 1 is connected to a control unit 4 which has a microprocessor 5 and a memory 6, in which data sets secured against manipulation can be stored, for the carrying out of the method in accordance with the invention] for managing the time necessary for a scale (Fig. 1: weighing belt 1), in a production process [0003 A goal is generally to achieve a product throughput which is as high as possible, with this being understood as the ratio of belt speed to weighing belt length. The weighing belt in whose region the weighing process takes place is usually integrated into a normal product conveying process], to weigh a set of components and/or components [0018 preferably input on the use of scales in connection with a price labeling system since as a rule sequential products are weighed here which have weights differing substantially from one another in part], wherein the management module (Fig. 1: control unit 4 software processing modules) [0071  Weighing belt 1 is connected to a control unit 4 which has a microprocessor 5 and a memory 6, in which data sets secured against manipulation can be stored, for the carrying out of the method in accordance with the  is configured, for each component of the set [0018], to do at least the following: obtain a weighing tolerance [0060 (For each product before weighing) the product-specific data determined or input in the first step in accordance with the invention are repeated again. They are in this respect an article number which represents a product identification, a nominal weight, a conveying speed, a packaging or product length, a packaging or product length tolerance as well as a minimum weight and a maximum weight]; determine a readability parameter of the scale according to the weighing tolerance [0043 The range between the lower limit reduced by a tolerance value and the upper limit increased by a tolerance value then represents a trust range which is related to the weight and which was taken into account within the framework of the parameterization]; and configure the scale according to the readability parameter before weighing said component  [0043 The range between the lower limit reduced by a tolerance value and the upper limit increased by a tolerance value then represents a trust range which is related to the weight and which was taken into account within the framework of the parameterization and in which a proper operation of the scales is ensured].

Pfau does not explicitly disclose the components in a production process are ingredients in a set of said ingredients in a production process.  

Hansen teaches predetermined measuring tolerances of batch ingredients [0064 The establishment of the target weight interval may be subject to a number of considerations. The target weight interval may be fixed by setting a maximum weight that the target weight under no circumstances may exceed combined with a lower ].  Hansen further teaches batch ingredients in a set of said ingredients in a production process [0088 The multihead weigher may be divided into a number of completely separate product zones in which the weigher may mix the individual products from various product zones into one single batch, e.g. when collecting a batch consisting of frozen peas, carrots and cauliflower]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hansen’s intended use of weight tolerance monitoring of ingredients combined in a production process as an additional production environment to use with Pfau’s weight tolerance monitoring of components of varying weights and scale adjustment process, because expanding the commercial viability of Pfau’s processing and scale adjustment to include batch mixing of various weights of ingredients improves the processing throughput throughout the industry of weighted product processing [Hansen 0004].
 
Claims 2 & 7. Dependent on the method of claim 1 and the management module of Claim 6. wherein the step of determining the readability parameter is further based upon a safety factor [0043 the range between the lower limit reduced by a tolerance value and the upper limit increased by a tolerance value then represents a trust range which is related to the weight and which was taken into account within the framework of the parameterization and in which a proper operation of the scales is ensured] & [0067 there is a 10% offset] and wherein the management module is configured to determine the readability parameter according to the weighting tolerance and a safety factor [0043 the ] & [0067 there is a 10% offset].  

 Claims 3 & 8. Dependent on the method of claim 2 and the management module of Claim 7.  Pfau further discloses wherein the step performs and the management module [0043 The range between the lower limit reduced by a tolerance value and the upper limit increased by a tolerance value then represents a trust range which is related to the weight and which was taken into account within the framework of the parameterization and in which a proper operation of the scales is ensured] is configured to determine the readability parameter comprises the substeps of: determining an optimal readability parameter based upon the weighting tolerance component [0041 the data set belonging to a product type is activated automatically in dependence on a product identification, with such a product identification preferably being located on the product itself. For this purpose, the product can have a code readable via an optical reading device, e.g. a barcode or a 2D code. The product can, however, equally also have a code readable via an electronic reading device, for example in the form of an RFID chip] & [0042 If the scales parameterized in accordance with the invention are used as a checkweigher or in connection with a price labeling system, it is sensible--as already mentioned--to input a nominal weight range having an upper limit and a lower limit in the parameterization in the first step] and the safety factor [0043 the range between the lower limit reduced by a tolerance value and the upper limit increased by a tolerance value then represents a trust range which is related to the weight and which was taken into account within the framework of the parameterization and in which a proper operation of the scales is ]; obtaining a set of readability values available for the scale [0058 operated with a data set determined in accordance with the invention and at a correspondingly higher performance if the ambient temperature determined in the operation of the scales lies both within the trust temperature range and within the base temperature range licensed by the licensing] & [0067]; and if the optimal readability parameter is less than the highest readability value of the readability set, setting the readability parameter to the highest readability value for the scale that is less than or equal to the optimal readability parameter [0043  An acceptance in particular always takes place when the upper limit is not exceeded by more than x % or when the lower limit is not fallen below by more than y %, where the following applies: 0.ltoreq.x20 and 0.ltoreq.y.ltoreq.20. In particular x=y applies in this context]; and if the optimal readability parameter is greater than or equal to the highest readability value available for the scale, setting the readability parameter to the highest readability value for the scale [0043 The range between the lower limit reduced by a tolerance value and the upper limit increased by a tolerance value then represents a trust range which is related to the weight and which was taken into account within the framework of the parameterization and in which a proper operation of the scales is ensured. In the normal operation of the scales, only those products are then accepted whose determined weight lies within the named trust range. An acceptance in particular always takes place when the upper limit is not exceeded by more than x % or when the lower limit is not fallen below by more than y %, where the following applies: 0.ltoreq.x20 and 0.ltoreq.y.ltoreq.20. In particular x=y applies in this context].  

Claims 4 & 9. Dependent on the method of claim 3 and the management module of claim 8.   Pfau further discloses generating an error message, indicating that the scale is not accurate enough to weigh said component, if the optimal readability parameter is less than or equal to the smallest available readability value of the readability set [0065  absolute calibration error limits, which are in particular relevant to price labelers, are prescribed with respect to the weight of 103.35 g by the laws applicable in Germany. The lower absolute calibration error limit in the present case is 102.60 g; the upper absolute error limit 104.10 g. Since all ten dynamically determined weight values of product #1 are within this range, a check with respect to the absolute calibration error limits would also have a positive outcome in this case. Such a check was, however, not required within the framework of the parameterization in accordance with the above printout so that "No check for Y(a)" is shown in the printout].  The teaching of the component as an ingredient is taught with motivation to combine in the respective base Claims 1 & 6.

16/19Claims 5 & 10. Dependent on the method of claim 1 and the management module of claim 9.  Pfau further discloses each or each component of the set, to do the following: obtain a    weight of said component to measure [0018 The input of a nominal weight is in particular sensible in a checkweigher in which a plurality of sequential products should be weighed which have a weight among one another which is as identical as possible. A nominal weight range is, in contrast, preferably input on the use of scales in connection with a price labeling system since as a rule sequential products are weighed here which have weights differing substantially from one another in part], determine a tare parameter of the scale based on said expected weight [0043 The range between the ; and additionally configure the scale based on the tare parameter for each component of the set, before weighing said component [0043 The range between the lower limit reduced by a tolerance value and the upper limit increased by a tolerance value then represents a trust range which is related to the weight and which was taken into account within the framework of the parameterization and in which a proper operation of the scales is ensured].  

The teaching of the component as an ingredient is taught with motivation to combine in the respective base Claims 1 & 6.

Claim 11. Dependent on Pfau’s disclosed system (Fig. 1 overall system) comprising scale (Fig. 1:  weighing belt 1) and a management module (Fig. 1: microprocessor 5 with subroutines   and memory 6) according to claim 6.  

Claim 12. Dependent on the system of claim 11.  Pfau further discloses a terminal (Fig. 1: 7 input unit), a user interface (Fig. 1: 7) adapted to allow an operator to enter, consult and/or modify information related to the production process [0072 The control unit 4 is furthermore coupled with an input unit 7 via which, for example, product-specific data can be provided to the control unit 4].  

Claim 13. Dependent on the system of claim 11.  Pfau further discloses the scale (1) is configured to a default readability parameter before being configured by the management module according to the readability parameter [0040 If a product identification is detected for which no matching verified data set is present, an operation of the scales is only permitted with a low performance certified by a calibration officer independently of the product].  

18/19 Claim 14. Dependent on a program for implementation on a computer, comprising instructions for causing implementation of the method according to claim 1. Pfau further discloses said program is run by a processor (Fig. 1: microprocessor 5) associated with the scale (1) [0071 The weighing belt 1 is connected to a control unit 4 which has a microprocessor 5 and a memory 6, in which data sets secured against manipulation can be stored, for the carrying out of the method in accordance with the invention]. 

Claim 15. Dependent on a means for storing the computer program according to claim 14.  Pfau further discloses the stored information is read therefrom and run by a processor (5) [0071 The weighing belt 1 is connected to a control unit 4 which has a microprocessor 5 and a memory 6, in which data sets secured against manipulation can be stored, for the carrying out of the method in accordance with the invention].
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20030094404  
KVISGAARD, THORKILD  et al.
Weight controlled portioning of articles having non-uniform weight.  
US 8468059  
Enqvist; Anders
Product weight monitoring using label tracking
CN 101743459  
HAUSSMANN, H et al.
the tolerance limit associated with the nominal weight value. lower the tolerance system; the weight according to different precision requirements are divided into different weight levels.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856